11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Bitter Creek Water                          * From the 32nd District Court
Supply Corporation,                           of Nolan County,
                                              Trial Court No. 19,506.

v. No. 11-16-00108-CV                       * June 23, 2016

Wesley Sims,                                * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Bitter Creek Water Supply Corporation.